Citation Nr: 9921298	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-49 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left testicle 
disability including orchidopexy.

2.  Entitlement to service connection for a dental disability 
including tooth #8.

3.  Entitlement to service connection for a fracture of the nose.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for hydrocele.

6.  Entitlement to service connection for tumors claimed as a 
residual of exposure to Agent Orange (AO).

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for small 
airway disease.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for asthma.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of pneumonia.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

11.  Entitlement to service connection for epididymitis.

12.  Entitlement to service connection for urethritis.

13.  Entitlement to special monthly compensation based on loss of 
use of a creative organ.

14.  Entitlement to an increased disability rating for sinusitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from July 1965 to October 
1968.

At the Board hearing in October 1998 the following issues were 
withdrawn from appellate consideration: entitlement to service 
connection for a left spermatic cord disability, entitlement to 
service connection for a disability of the right elbow, 
entitlement to service connection for removal of the gallbladder, 
entitlement to service connection for a disability of the lumbar 
spine, entitlement to service connection for a disability of the 
thoracic spine and entitlement to service connection for heart 
disease with myocardial infarction (Transcript (T) 4).  

The Board notes that the veteran offered testimony at a 1997 RO 
hearing and a 1998 Board hearing on the issues now before the 
Board.  Having reviewed the testimony and finding no material 
inconsistency the Board will refer specifically only to the Board 
hearing testimony as deemed necessary.

At the Board hearing the veteran's request to have a current 
power of attorney in favor of the designated national service 
organization recognized was accepted as a motion to change 
representation and granted by the presiding member of the Board 
(T 2-3).   

The veteran requested a copy of the Board hearing transcript and 
after receipt of the hearing transcript he submitted a motion to 
request changes in the transcript.  The Board, in February 1999, 
ruled upon the motion granting it in part and denying it in part.  
He was advised of the ruling by letter dated in February 1999.  
In April 1999 correspondence he advised the Board of his desire 
to withdraw a second motion to correct the transcript that he had 
filed in March 1999.

The veteran in March 1999 requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the Secretary 
of Veterans Affairs.  It is not within the Board's jurisdiction.  
See Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The request 
will be referred to the Chairman of the Board for consideration 
under 38 C.F.R. § 2.7 (1998) after this decision of the Board has 
been issued.  In April 1999 correspondence, the Chairman of the 
Board acknowledged the veteran's recent inquiry seeking equitable 
relief and advised him of the procedure followed when such 
requests are received.  

The Board has noted the veteran's request in writing in August 
and December 1998 to have his appeal advanced on the docket and 
has viewed his request as a motion to advance on the docket under 
38 C.F.R. § 20.900(c).  The Board had not responded to his August 
1998 request before his Board hearing appearance in October 1998.  
His claim is being reviewed presently and the Board does not find 
it necessary to initiate a formal motion review at this time 
since it would result in unnecessary delay in the timely 
appellate consideration of the claim that is now in progress.  
The veteran in May 1999 made a request under the Freedom of 
Information Act for information from his claims file that 
required timely processing and resulted in interruption of the 
Board's review of this appeal for more than 30 days.

The issue of entitlement to service connection for a left knee 
disability was included in the certification of appeal.  The 
record shows that the veteran did not appeal a November 1972 RO 
rating decision on this issue after being notified by letter 
dated in December 1972.  The RO declined to reopen the claim in 
February 1992 and the veteran did not complete an appeal after 
being issued a Statement of the Case (SOC) in May 1992.  In July 
1993 correspondence to the RO he once again requested service 
connection be granted for a left knee and he was advised by 
letter in October 1993 of the need to submit new and material 
evidence.  Through his representative in November 1993 he filed a 
"Notice of Disagreement" with the RO decision disallowing 
reopening of the claim.  He referenced the left knee among 
numerous other disorders in correspondence received in February 
1994 and thereafter further contentions were presented in early 
1996.  The issue was not considered in an April 1996 RO rating 
decision, but a letter dated in May 1996 advised the veteran of 
the need to submit new and material evidence.  

The record shows that RO rating decisions later in 1996 did not 
consider the issue of service connection for a left knee 
disability and a SOC issued in October 1996 did not mention the 
issue.  However testimony was taken at a January 1997 RO hearing 
and a RO hearing officer denied the claim in May 1997.  The 
veteran was advised of the hearing officer's determination in a 
Supplemental Statement of the Case (SSOC) issued in June 1997.  
The veteran was advised of the need to perfect an appeal on any 
issue not covered in a previous SOC or SSOC by responding within 
60 days.  The next communication from the veteran was received in 
August 1998.  Although a certification of appeal does not serve 
to confer or deprive the Board of jurisdiction over an issue, the 
veteran must perfect an appeal.  38 C.F.R. §§ 19.35, 20.200 and 
20.302(c).  His failure to do so serves to deprive the Board of 
jurisdiction over the issue of service connection for a left knee 
disability at this time.  See In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997).  See also VAOPGCPREC 9-97.  His recent 
Board hearing testimony may be accepted as evidence in an 
application to reopen the claim for service connection on the 
basis of new and material evidence. 

From the forgoing discussion, it is the Board's belief that there 
exists a legitimate question of whether a timely appeal has been 
filed on the issue of service connection for a left knee 
disability.  The Board does not have jurisdiction to review the 
claim in the absence of a perfected appeal.  38 C.F.R. §§ 20.200, 
20.202 and 20.302(c).  An RO determination of nontimely filing of 
a substantive appeal is an appealable issue.  38 C.F.R. § 19.34.  
The intertwined issue of timeliness of appeal is referred to the 
RO for further consideration at this time rather than by remand 
since the Board's jurisdiction over the issue of service 
connection for a left knee disability is as yet undetermined.  

The issues of entitlement to service connection for a left 
testicle disability including orchidopexy, epididymitis and loss 
of use of a creative organ, entitlement to service connection for 
a dental disability including tooth #8 and entitlement to an 
increased rating for sinusitis are discussed further in the 
remand portion of this decision.



FINDINGS OF FACT

1.  The claim of service connection for a fracture of the nose is 
not plausible or capable of substantiation, as there is no 
competent evidence confirming a nose fracture in service or, 
currently, any nose disability linked to claimed trauma to the 
nose in service.

2.  The claim of service connection for generalized lipomatosis 
claimed as tumors due to exposure to AO is not plausible or 
capable of substantiation as generalized lipomatosis has not been 
linked by competent evidence to the veteran's claimed exposure to 
AO in service.

3.  The claim of service connection for hydrocele is not 
plausible or capable of substantiation, as there is no competent 
evidence confirming hydrocele at any time.

4.  The claim of service connection for a prostate disorder is 
not plausible or capable of substantiation, as there is no 
competent evidence linking prostatitis shown after service to 
service or any incident of service.

5.  The claim of service connection for urethritis is not 
plausible or capable of substantiation, as there is no competent 
evidence of chronic urethritis currently being present.

6.  The RO denied service connection for PTSD in an April 1994 
rating decision that was not appealed. 

7.  The evidence received since the final unappealed April 1994 
RO rating decision regarding PTSD does not bear directly or 
substantially upon the issue at hand, is essentially duplicative 
or cumulative, and is not so significant that it must be 
considered in order to decide the merits of the claim fairly. 

8.  The RO denied service connection for asthma, residuals of 
pneumonia and small airway disease in a February 1992 rating 
decision that was not appealed. 

9.  The evidence received since the final unappealed February 
1992 RO rating decision regarding asthma, residuals of pneumonia 
and small airway disease does not bear directly or substantially 
upon the issue at hand, is essentially duplicative or cumulative, 
and is not so significant that it must be considered in order to 
decide the merits of the claim fairly. 


CONCLUSIONS OF LAW

1.  The claims of service connection for a fracture of the nose, 
hydrocele, a prostate disorder, urethritis and tumors claimed as 
a residual of exposure to AO are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  Evidence received since an April 1994 RO decision that denied 
service connection for PTSD is not new and material and the claim 
is not reopened.  38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1998).

3.  Evidence received since a February 1992 RO decision that 
denied service connection for asthma, residuals of pneumonia and 
small airway disease is not new and material and the claims are 
not reopened.  38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  

This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on review 
of the entire evidence of record, with due consideration to the 
policy of the Department of Veterans Affairs to administer the 
law under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes. 

This rule does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date. For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "Chronic." 
When the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity. 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition to law and regulations regarding service connection, 
the Board notes that a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309 (1998) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(1998) are met, even though there was no record of such disease 
during service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1998) are also satisfied: 
Chloracne or other acneiform disease consistent with chloracne; 
Hodgkin's disease; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea), acute and subacute peripheral 
neuropathy, and prostate cancer.  38 C.F.R. § 3.309(e) (1998).

These diseases shall become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne, or other 
acne disease consistent with chloracne, acute and subacute 
peripheral neuropathy and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within a year, 
and respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) (ii) 
(1998).  The Secretary has also determined that there was no 
positive association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service is warranted.  61 Fed.Reg. 41442-449 
(August 8, 1996), 59 Fed.Reg. 341-46 (January 4, 1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  

In determining whether an injury or disease was incurred in or 
aggravated in service, the evidence in support of the claim is 
evaluated based on the places, types and circumstances of service 
as shown by service records, the official history of each 
organization in which the veteran served, the veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1998).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  (West 1991)  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of this 
part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in Rule 302 (§ 20.302 of this 
part).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency decision 
makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

The Board notes that the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") recently 
ruled that the Court erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect to 
the evidence that would justify reopening a claim on the basis of 
new and material evidence, "there must be a reasonable 
possibility that the new evidence, when viewed in the context of 
all the evidence, both new and old, would change the outcome."  
Colvin, 1 Vet. App. at 174.  In light of the holding in Hodge, 
the Board will analyze the evidence submitted in the case at hand 
according to the standard articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A threshold question to be answered is whether the veteran has 
presented evidence of a well grounded claim; that is, a claim 
that is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be accompanied 
by supporting evidence.  An allegation alone is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Three discrete types of evidence must be present in order for a 
veteran's claim for benefits to be well grounded: (1) There must 
be evidence of a current disability, usually shown by a medical 
diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) There 
must also be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by lay 
or medical evidence.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and 
(3) There must be competent evidence of a nexus between the in-
service injury or disease and the current disability.  Such a 
nexus must be shown by medical evidence.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  Robinette 
v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-service 
disease or injury and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); as applicable to claims 
of secondary service connection, to include aggravation, see 
Reiber v. Brown, 7 Vet. App. 513 (1995); Nici v. Brown, 9 Vet. 
App. 494 (1996).

Service connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor. If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor. Additionally, if the claimed 
stressor is related to the claimant having been a prisoner-of-
war, prisoner-of-war experience which satisfies the requirements 
of Sec. 3.1(y) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
inservice stressor. 38 C.F.R. § 3.304(f), effective prior to 
March 7, 1997.

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. If 
the evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities. 
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a comparative 
study must be made of its severity at enlistment and 
subsequently. Increase in the degree of disability during service 
may not be disposed of routinely as natural progress nor as due 
to the inherent nature of the disease. Seasonal and other acute 
allergic manifestations subsiding on the absence of or removal of 
the allergen are generally to be regarded as acute diseases, 
healing without residuals. The determination as to service 
incurrence or aggravation must be on the whole evidentiary 
showing. 38 C.F.R. § 3.380 (1998).


Fracture of the Nose

The service medical records are unremarkable regarding a nose 
fracture and a normal nose was reported on the separation medical 
examination.  The examiner's elaboration given regarding the 
veteran's history of nose trouble identified sinusitis.  
Thereafter, there is an extensive record of medical treatment 
through VA and private sources that does not confirm a nose 
fracture by history.  The veteran's recollection of a nose injury 
in service, which he has reported at various times, is that it 
occurred when he was pushed or fell into a concrete bunker during 
a training exercise.  At the recent Board hearing, the veteran, 
on direct questioning by his representative, did not confirm he 
had been told at any time that he sustained a nose fracture (T 
18-22).  Nor has there been current disability of the nose 
identified that is linked to a claimed fracture many years ago in 
service.  

The elements of a well grounded claim missing in this case are 
medical evidence of a current disability linked to service.  The 
veteran may well have sustained a nose injury, but to establish a 
well grounded claim for a nose fracture the other elements must 
also be present and in this case competent medical evidence is 
required for both missing elements.  Foremost of the missing 
elements is a current diagnosis of disability.

Hydrocele

The veteran's service medical records show that in the evaluation 
of his ongoing testicular pain complaints hydrocele and hernia in 
addition to varicocele were mentioned as possibilities on one 
occasion in late 1967.  However, the subsequent treatment 
directed to his complaints did not confirm hydrocele and it is 
not mentioned again in service.  The Board must point out that 
hydrocele is not reported in the extensive record of medical 
treatment the veteran has received since service.  And, a VA 
examiner made a specific finding of no hydrocele in 1991.  

The Board has not overlooked the veteran's written contentions 
and medical literature regarding hydrocele as well as his recent 
Board hearing testimony (T 25).  However, the Board must point 
out that one of the essential elements of a well grounded claim, 
current medical diagnosis of a claimed disability, is missing and 
the veteran has not alerted the Board to the existence of such 
evidence.  His introduction of medical text supplements the 
record but may not serve to establish a medical diagnosis or 
nexus in this issue.  See, for example, Mattern v. West, 12 Vet. 
App. 222, 228 (1998).


Prostate disorder

The veteran's service medical records show that in the evaluation 
of his testicular pain complaints linked to the service-connected 
varicocele, an examiner in April 1967 reported a normal prostate 
and a urology report thereafter reported a prostate normal in 
size but with tenderness and after prostate secretions were 
obtained the impression was of a mildly symptomatic varicocele.  
The prostate was reported as being tender and boggy in March and 
May 1968 but no diagnosis of a prostate disorder was made.  On 
examination for separation in July 1968, no prostate abnormality 
was mentioned and a normal prostate was reported on a medical 
examination in August 1968.  

The record shows that the veteran mentioned the prostate on his 
VA compensation application filed in 1972 but that the RO did not 
address the prostate in its adjudication.  The contemporaneous VA 
and private medical records do not mention the prostate and 
thereafter, in 1983, the veteran reported to a private physician 
that he had received treatment for prostatitis.  No diagnosis of 
a prostate disorder was reported.  A VA medical report in 1988 
showed a normal prostate and the prostate was nontender on VA 
examination in 1989.  A private treatment report in 1992 
mentioned chronic prostatitis and a physician noted that the 
veteran's prostatitis was a separate condition from his 
varicocele.  Prostatitis is also mentioned in an August 1993 VA 
medical report.  VA examinations in early 1994 report a normal 
prostate.  Prostatitis was mentioned in private medical reports 
dated in 1995.  He deferred a prostate examination in March 1996.  
At the recent Board hearing, the veteran related again his belief 
that a prostate disorder is linked to an assault in service and 
that he received medication now for pain and swelling (T 16-17).

The Board must once again observe that the elements necessary to 
well ground a claim for service connection are not met with 
respect to a prostate disorder.  Although prostatitis has been 
mentioned in recent medical reports, the veteran is unable to 
establish a well-grounded claim without competent medical nexus 
evidence.  In this case the veteran did have isolated prostate 
symptoms in service that were followed by a record of 
unremarkable evaluations for many years.  Even if the Board was 
to concede without argument that chronic prostatitis is present 
currently, the claim would require competent medical evidence of 
a nexus to service since the veteran is attempting to link the 
specific disability to service.  Since no diagnosis of a prostate 
disorder was made in service and for that matter for many years 
after service, he cannot meet the critical nexus element without 
competent medical evidence.  See, for example, Savage v. Gober, 
10 Vet. App. 477 (1998).   His medical text material is noted but 
it is not competent evidence to well ground the claim as it 
simply is an extension of incompetent lay evidence.



AO

The record reflects that the veteran during private 
hospitalization was found to have a lipoma of the abdominal wall 
in 1973 and at the time provided a one-year history of pertinent 
symptoms.  The service medical records did not show any reference 
to lipoma.  He has asserted in writing and Board hearing 
testimony that his exposure to AO occurred when he obtained a 
substance to spray vegetation in service (T 23-24).  He has also 
submitted medical text material.  Generalized lipomatosis was 
reported on VA examination in 1994 and a report of private 
hospitalization in 1995 mentioned benign lipoma.  

Although it appears that the veteran did not file a notice of 
disagreement with an April 1994 VA rating decision that denied 
service connection and that his claim currently filed in 1996 
would technically be a claim to reopen, the Board will simply 
note that the claim is not well grounded because there is no 
competent nexus evidence on file.  The Board must point out that 
the veteran did not have service in Vietnam during the Vietnam 
era and he has not shown a disability to which the liberal rules 
for presumptive service connection apply.  Therefore he is not 
entitled to any presumption of having been exposed to AO.  And, 
as the Secretary has not recognized lipoma as having a positive 
association to AO exposure, the claim must fail in the absence of 
competent evidence supporting a positive relationship. McCartt v. 
West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e); see also 61 Fed.Reg. 41442-449 (August 8, 1996), 59 
Fed.Reg. 341-46 (January 4, 1994).  


PTSD

The veteran has asserted in writing and at the recent Board 
hearing, in essence, that he has PTSD linked to events in 
service, specifically as a result of a training accident and when 
he was later attacked by another service man (T 22-23).  Other 
than a reference to complaints of being uncomfortable around 
women in early 1966, the service medical records are pertinently 
unremarkable.  Psychiatric help for "personal problems" in the 
past was noted in a 1968 hospital summary but at that time there 
was no mention of any ongoing problems or treatment.  On the 
separation medical examination in 1968 the clinical evaluation 
showed a normal psychiatric status and the medical history was 
unremarkable for past or present nervous trouble.  

The record includes a well-documented psychiatric history after a 
head injury in the workplace in 1989 that shows pertinently no 
diagnosis of PTSD linked to service.  The record available in 
1994 when the RO initially considered the claim also included a 
VA psychiatric examination in January 1994 that found 
hypochondriasis the only potentially applicable diagnosis.  An 
earlier VA examination in 1991 showed psychotic disorder not 
otherwise specified.  In addition the record of private 
psychiatric evaluations in 1989 and during the early 1990's 
reported, for example, delusional disorder, generalized anxiety 
disorder and dysthymic disorder but not PTSD.  More recently 
there is the veteran's hearing testimony but no reference to a 
diagnosis of PTSD. 

When a claimant seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  
Initially, there must be new and material evidence presented 
since the claim was last finally disallowed on any basis, not 
only since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new if 
not previously of record and is not merely cumulative of evidence 
previously of record.

The Board notes that there is now a three-step test with respect 
to new and material cases.  Under the new Elkins test, VA must 
first determine whether the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156 to reopen the claim; 
and if so, VA must determine whether the claim is well grounded 
based on a review of all the evidence of record; and lastly, if 
the claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding PTSD to warrant 
reopening the veteran's claim for service connection.  The 
specified basis of the RO's 1994 denial is not changed materially 
by the additional evidence showing no diagnosis of PTSD in the 
more recent treatment records.  

The additional evidence regarding PTSD is at best cumulative 
thereby failing the first test.   The additional evidence does 
not offer a diagnosis of PTSD and when it is viewed with that 
evidence previously of record is not new and material evidence as 
defined by the regulation, being duplicative or cumulative.  As 
such, it is not so significant that it must be considered in 
order to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  The veteran's testimony alluded to an examiner's 
discussion regarding the need for substantiation of events linked 
to PTSD, but there is no report of PTSD even being considered a 
diagnosis for the veteran.  The Board must decline to follow the 
representative's recommendation for another examination at this 
time since the claim is not well grounded and the representative 
did not indicate other evidence not yet of record but reporting 
the diagnosis of PTSD was available (T 30-31).  See Brewer v. 
West, 11 Vet. App. 228 (1998).  

The Board has not overlooked the recently effected changes to 
38 C.F.R. § 3.304(f) concerning the type of evidence required to 
establish service connection for PTSD thereby implementing Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In addition to addressing 
other concerns, the amendment clarified in part that medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to the 
current diagnostic criteria.  The change does not on its own 
constitute new and material evidence and in essence there is no 
potential benefit to the veteran since there is no PTSD diagnosis 
at any time under any applicable diagnostic criteria.  See, for 
example, the discussion in Routen v. West, 142 F.3d 1434, 1440-
1442 (Fed. Cir. 1998).  Whether there is a clear diagnosis of 
PTSD is a question that must be resolved in the determination of 
service connection on the merits and the recent changes may be 
significant in such circumstances.  However, the crucial element 
missing here is a diagnosis of PTSD at any time pertinent to this 
claim to reopen. 

As new and material evidence has not been submitted to reopen the 
veteran's claim for service connection for PTSD, the first 
element has not been met.  Accordingly, the Board's analysis must 
end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). 


Asthma, Residuals of Pneumonia and
Small Airway Disease

As for the veteran's claim for service connection of the claimed 
respiratory disabilities, the situation is similar to his claim 
for service connection for PTSD in that the RO rating 
determination in 1992 considered and denied claims for service 
connection for asthma, residuals of pneumonia and small airway 
disease and it became final when the veteran did not appeal the 
determination.  

The veteran's service medical records were available to the RO 
when it issued the 1992 rating decision.  He reported no history 
of asthma in a July 1965 medical examination for entry into 
service and he was seen on several occasions in mid and late 1967 
for respiratory symptoms.  Asthma was mentioned and given in 
November 1967 was a history of asthma from age 5 to 18 with 
recent recurrence of symptoms.  He was seen in early 1968 through 
an allergy clinic and during his hospitalization in late February 
1968 for urology surgery his evaluation for allergy and sinusitis 
was noted as well as his childhood asthma.  Pneumonia of the left 
lung had been reported in early 1968.  On the July 1968 
separation medical examination the clinical examination showed 
normal lungs and a negative chest X-ray was reported.  Recurrent 
bronchitis and sinusitis were reported in the summary of defects 
and diagnoses.  The examiner elaborated upon the veteran's 
history of asthma, shortness of breath and chest pain by noting a 
recurrent sinus condition with associated hay fever and asthma 
under fair control.  A September 1968 clinical record entry 
reported that the veteran was having difficulty with chronic 
rhinitis.

The record of VA and private medical treatment did not mention a 
respiratory disorder until VA examined the veteran in late 1991.  
An examination earlier in 1991 showed a normal respiratory 
system.  On the second examination in 1991 the pulmonary function 
testing was interpreted as showing moderate obstructive airway 
disease suggesting small airway disease.  A chest X-ray was 
reported as negative and the veteran gave a history of periodic 
asthma attacks and recurring pneumonia symptoms.  The diagnosis 
was history of asthma, sinusitis and pneumonia.  The RO in 
denying service connection in 1992 found, in essence, that 
chronic asthma in service was not shown, that there were no 
residuals of the pneumonia in service and that small airway 
disease was of postservice origin.  

The evidence added to the record since 1992 includes additional 
records of private medical treatment in 1970 and 1971 that note 
the asthma history and nothing pertinently currently, and a 1983 
examination report noting essentially the same history and no 
current respiratory disorder.  A 1993 private medical examination 
was pertinently unremarkable.  VA medical records predating the 
1992 decision, primarily dated in the mid to late 1980's mention 
the service connected sinusitis and once again a history of 
childhood asthma.  More recent VA medical records show 
examinations in 1994 reporting no respiratory disorder. 

The veteran in recent Board hearing testimony recalled 
respiratory symptoms in service that he claimed aggravated his 
asthma, and a VA evaluation, apparently the comprehensive 
evaluation in 1991, when he was told by a technician that the 
airway disease was associated with pneumonia and asthma (T 17-18, 
27-29, 36). 

As noted in the discussion regarding PTSD, when a claimant seeks 
to reopen a finally denied claim, the Board must review all of 
the evidence submitted since that action to determine whether the 
claim should be reopened and readjudicated on a de novo basis.  
There must be new and material evidence presented since the claim 
was last finally disallowed on any basis, not only since the 
claim was last denied on the merits to meet the first test.  

Under the new Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence to reopen the 
claim; second VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
third, if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding asthma, residuals of 
pneumonia and small airway disease to warrant reopening the 
veteran's claims for service connection.  The specified basis of 
the RO's 1992 denial is not changed materially by the additional 
evidence showing no diagnosis of any respiratory disability 
currently.  The veteran's testimony does not mention current 
respiratory disability but recalls previously considered medical 
evidence.  What he does not report is current evidence of such 
disability.  Although he claims asthma was aggravated by service 
he has not alerted the Board to any medical evidence that 
supports this lay assertion.  The question of aggravation is one 
requiring medical expertise that the veteran is not shown to 
possess.  Nor has he alerted the Board to the existence of such 
evidence, as that is necessary for application of the relevant 
regulatory criteria.  Nici, supra; 38 C.F.R. § 3.380.  And, he 
does not mention any recent diagnosis of disability either on the 
basis of claimed pneumonia residuals or small airway disease that 
could serve as probative evidence in the claim.  The VA 
examination in late 1991 did not report any clear diagnosis of a 
then current respiratory disability based upon the history and 
clinical examination.  And it is pertinent to note that presently 
a current diagnosis of such disability has not been reported. 

The additional evidence is at best cumulative thereby failing the 
first test.  The additional evidence does not offer a current 
diagnosis of respiratory disability and when it is viewed with 
that previously of record is not new and material evidence as 
defined by the regulation.  Therefore it is not so significant 
that it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).  As new and material 
evidence has not been submitted to reopen the veteran's claims 
for service connection for asthma, residuals of pneumonia and 
small airway disease, the first element has not been met.  
Accordingly, the Board's analysis ends here without proceeding to 
the second step in the Elkins test.


Urethritis

The veteran's service medical records show a January 1966 
urinalysis to evaluate a urethral discharge was reported as 
negative.  In May 1966 and November 1966 urethritis due to 
gonococcus and nonspecific urethritis, respectively, were 
reported.  After a separation examination in July 1968 he was 
referred to the urology service where it was reported that he had 
no detectable urologic disease to account for his complaints.  A 
similar conclusion was made after reevaluation in August 1968.  

The record of medical treatment after service dates from 1970 and 
shows pertinently during a private hospitalization in 1983 that 
the veteran denied urinary tract symptoms.  The record of VA 
hospitalization in 1986 included a reference that he had no 
problem with frequency or dysuria.  He mentioned urinary tract 
infection in 1988 correspondence and in 1992 a private physician 
noted the veteran's complaint of a thick discharge and history of 
negative urine cultures.  

Noted on a VA examination of the veteran in 1994 was a history of 
negative evaluation for urethritis and that his symptom was 
considered most likely just urine left in the bulbous urethra.  
The examiner opined that since this was not associated with 
clinical voiding symptoms and there were previous negative work-
ups no further treatment was necessary.  Another VA examination 
in 1994 was negative for any reference to urethritis and 
subsequent VA medical records are also unremarkable.  At the 
recent Board hearing the veteran recalled nongonococcal 
urethritis that he related to an altercation with a sergeant and 
that this was recorded in the service records (T 25).

The Board must once again note that the essential elements for a 
well grounded claim include current medical diagnosis of a 
disability in addition to other basic criteria.  The diagnosis of 
chronic urethritis is missing and for that reason the claim is 
not well grounded.  The service medical records do not contradict 
the veteran's recollection.  However, the Board cannot overlook 
the rather extensive record of medical treatment after service 
that does not report chronic urethritis at any time.  Of 
significance is the VA examination in 1994 that did not report 
chronic urethritis and the absence of any indication that such 
diagnosis is currently made elsewhere and, if so, linked to 
service.  Once again his submission of medical text does not 
serve to establish a medical diagnosis.  

Although the veteran has advised the Board in writing and hearing 
testimony of his receipt of Social Security Administration (SSA) 
disability benefits, the potential relevance of evidence 
considered by SSA to this appeal was explored at the recent Board 
hearing.  Relevance to the matters at hand was not indicated and 
the Board has determined that the current record would support an 
informed determination and not require expending additional 
adjudication resources to obtain SSA records (T 30, 37-38).  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 
Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).


ORDER

Service connection for a fracture of the nose is denied.

Service connection for tumors claimed as a residual of exposure 
to AO is denied.

Service connection for hydrocele is denied.

Service connection for a prostate disorder is denied.

New and material evidence not having been submitted to reopen a 
claim of entitlement to service connection for PTSD, the appeal 
is denied.

New and material evidence not having been submitted to reopen a 
claim of entitlement to service connection for small airway 
disease, the appeal is denied.

New and material evidence not having been submitted to reopen a 
claim of entitlement to service connection for asthma, the appeal 
is denied.

New and material evidence not having been submitted to reopen a 
claim of entitlement to service connection for residuals of 
pneumonia, the appeal is denied.

Service connection for urethritis is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Concerning a left testicle disability including orchidopexy, 
epididymitis and loss of use of a creative organ, the Board 
observes that service connection has been established for post 
operative left varicocele with left spermatic vein ligation 
currently rated 10 percent disabling.  The record shows that the 
veteran had extensive observation for testicular pain complaints 
during service.  Thereafter, in 1973 private physicians reported 
left scrotal neuralgia and left testicular pain due to injury in 
1967 that were countered with an essentially unremarkable 
contemporaneous VA examination.  In 1983 left orchialgia and 
torsed appendix epididymis was noted when an orchidopexy was 
performed and an examiner reported that the past medical history 
was not related to current illness except for a varicocelectomy 
in 1967.  F. Labadie, M.D., opined in 1992 after surgery for a 
neuroma of the left epididymis that it was secondary to injury 
"some time ago" but not possible to say other than quite a lot 
of local damage occurred.  A VA examiner in 1994 reported left 
testicular pain after multiple surgeries and that of the 
potential etiologies discussed the most likely was post surgical 
pain of potential entrapped nerve.  Dr. Labadie also performed a 
left radical orchiectomy in 1995 and the record notes a complaint 
of persistent left testicular pain.  In view of the persistent 
history of left testicular pain complaints prior to the 1983 
surgery and thereafter, the service connected disability and 
history of surgery in service deemed relevant by an examiner at 
the time of the 1983 urology surgery, the Board is left with the 
belief that a comprehensive evaluation would be helpful to permit 
an informed determination.  The VA examination in 1994 was 
equivocal and did not definitely rule out a nexus to service or 
service-connected genitourinary disability.

Regarding the claim for an increased evaluation for sinusitis, 
the Board observes that the RO has not had the opportunity to 
consider the claim under the published changes to the rating 
schedule for respiratory disorders, effective October 7, 1996.  
61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  It should be noted 
that neither the veteran nor the Board may make medical 
determinations.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Since the regulatory change occurred during the appeal prior to a 
final Board decision on the issue, the version most favorable to 
the appellant will apply as it has not been otherwise provided.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The revised 
rating criteria for sinusitis contain substantive changes that 
would reasonably require a current medical evaluation.  The 
veteran elaborated upon his symptoms at the recent Board hearing 
and recalled that his most recent comprehensive evaluation had 
been several years ago and the representative requested a current 
examination (T 6-9, 32-34, 42-43).  Although the veteran in 
August 1996 correspondence indicated he wished to cancel his 
appeal that included this claim, he subsequently reinstated the 
appeal in October 1996 within the year after notice of the April 
1996 decision that had addressed an increased rating for 
sinusitis.  Although he did not discuss sinusitis at a January 
1997 RO hearing he did not withdraw the issue (pp. 3-4).  

As for a dental disability including tooth #8 the Board observes 
that recently substantive changes to the regulations regarding 
service connection of dental conditions for treatment purposes 
were issued that included removal of 38 C.F.R. §§ 3.382 and 
4.149, effective June 8, 1999.  64 Fed. Reg. 30392-30393 (June 8, 
1999).  The record includes duplicates of the veteran's service 
dental records that show tooth #8 was noted with some defect on a 
July 1965 dental chart completed at a military base a week after 
the enlistment physical examination at an entrance examination 
facility.  The dental treatment record mentions tooth #8 on three 
occasions in December 1965 and then again treatment was directed 
to it on several occasions from June to October 1968 for reasons 
that are not obvious from the dental chart.  On the separation 
examination in late July 1968 tooth #8 was identified as 
restorable.  

A VA examination in 1991 for tooth and gum injury is for the most 
part not readable but to the extent it is legible it appears that 
tooth #8 had been removed at some time previously.  It appears 
that the RO did not take adjudicative action at that time 
although a claim was clearly filed and although a dental 
disability was adjudicated in April 1996 the decision suggests 
the record showed no treatment of tooth #8 in service, which 
conflicts with the record.  The veteran also testified at the 
Board hearing regarding an injury to tooth #8 in service (T 14-
16).  The veteran seeks service connection for a Class IIa dental 
condition so his filing of a claim many years after service does 
not prevent consideration at this time.  38 C.F.R. § 17.161.  It 
does not appear that the VA dental examiner in 1991 had access to 
the service dental records. 

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998), the Board will not decide 
the issues discussed herein pending a remand of the case to the 
RO for further development as follows:

1.  The RO should contact the service 
department to determine if the veteran's 
original dental records are available if he 
advises the RO that they are not in his 
possession.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claims 
for service connection of a dental 
disability to include tooth #8, a left 
testicle disability including orchidopexy, 
epididymitis and loss of use of a creative 
organ at any time since service and for an 
increased evaluation for sinusitis since the 
date of the most recent treatment records 
that are already of record.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records identified 
by the veteran, to include a complete record 
of VA medical treatment to the present time.  
The veteran should also be asked to clarify 
whether he is seeking service connection for 
a dental disability in addition to tooth #8 
and, if so, to clearly identify the 
disability.  It would also be helpful if the 
veteran would identify the providers of 
medical treatment after the 1982 left 
testicle injury and prior to the 1983 
surgery.

3.  The veteran should be scheduled for an 
examination by an appropriate specialist in 
order to determine the current extent and 
severity of his sinusitis.  The examiner 
should conduct any tests deemed necessary.  
The examiner should identify all of the 
veteran's symptoms and offer an opinion as 
to how each symptom affects, and to what 
extent, his ability to work.  The physician 
is requested to conduct the examination in 
a manner that will elicit the information 
necessary for an informed determination of 
the severity of the veteran's sinusitis in 
accordance with the rating criteria in 
effect prior to October 7, 1996, and the 
current rating criteria, a copy of which 
should be provided to the examiner.  If the 
veteran is found to have other sinus 
disorders the manifestations and resultant 
impairment resulting therefrom should be 
dissociated from the service-connected 
sinusitis to the extent possible.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner prior to conduction and 
completion of the examination.  The 
rationale for all conclusions should be 
provided.

4.  The veteran should be scheduled for a 
VA dental examination to identify all 
dental disorders currently present that 
affect tooth #8 or other dental condition 
claimed.  The claims file and a copy of 
this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should be asked 
to provide an opinion as to the likelihood 
that any disorder of tooth #8 or other 
claimed dental condition is related to 
dental trauma the veteran claims to have 
received in service.  
The physician is requested to conduct the 
examination in a manner that will elicit 
the information necessary for an informed 
determination.  The rationale for all 
conclusions should be provided and the 
examiner should refer to the specific 
evidence in the service dental records or 
other pertinent treatment records that 
support the rationale underlying any 
conclusions reached.  

5.  The veteran should be scheduled for a 
VA urology evaluation to determine the 
current extent, nature and likely etiology 
of any left testicular disability found.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should conduct 
any tests deemed necessary.  

The examiner should provide responses to the 
following questions; (1) the likely causal 
relationship, if any, between the service-
connected postoperative left varicocele with 
left spermatic vein ligation or the surgery 
itself and the left testicle disability 
noted after service, specifically 
orchidopexy, epididymitis and orchiectomy; 
or (2) did the service-connected post- 
operative left varicocele with left 
spermatic vein ligation "aggravate" any 
nonservice-connected left testicle 
disability found.  The examiner should state 
the relative contribution, if any, of the 
service-connected disability to such 
nonservice-connected let testicle disability 
in percentage terms, if possible.  The 
rationale for all conclusions and opinions 
expressed should be provided.  Any 
consultations with other specialists deemed 
necessary for a comprehensive evaluation 
should be obtained.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the above 
requested development has been completed in 
full.  In particular, the RO should review 
the requested examination reports and 
required opinions to ensure that they are 
in complete compliance with the directives 
of this remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should readjudicate 
the issues of a left testicle disability 
including orchidopexy, epididymitis and 
loss of use of a creative organ, 
entitlement to service connection for a 
dental disability including tooth #8 and 
entitlement to an increased rating for 
sinusitis in accordance with the applicable 
legal precedent.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case, which contains all applicable regulations and 
diagnostic codes.  The requisite period of time for a response 
should be afforded.  Thereafter, the case should be returned to 
the Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion, legal or 
factual, as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

